Citation Nr: 1608465	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  08-20 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1964 to September 1975, to include service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This matter was before the Board in April 2011, October 2013 and February 2015 when it was remanded for further development.

In an April 2015 rating action, service connection was established for erectile dysfunction.  As the Veteran did not submit a timely notice of disagreement with the initial rating or the effective date assigned for this disability, this claim is not before the Board for appellate consideration.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Unfortunately, another remand is required for this claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for hypertension was remanded by the Board in February 2015, in pertinent part, to obtain an opinion as to the etiology of the Veteran's hypertension.  Specifically, the examiner was to consider whether entitlement was warranted based on the Veteran's in-service exposure to herbicides during his service in the Republic of Vietnam, as is the Veteran's primary contention.  In this regard, while hypertension is not on the list of diseases associated with herbicide exposure for purposes of awarding presumptive service connection, see 38 U.S.C.A. § 1116(a)(2), 38 C.F.R. § 3.309(e); the Board noted that the National Academy of Sciences reports titled Veterans and Agent Orange: Update 2006, 2008, 2010 and 2012, categorized hypertension as having limited or suggestive evidence of association with herbicide exposure.  

The Board finds that the April 2015 VA opinion obtained on remand is inadequate for adjudication purposes.  The examiner failed to discuss or otherwise consider whether entitlement could be warranted based on the Veteran's in-service exposure to herbicides, including Agent Orange, during service.  In light of the foregoing, the Board concludes that another VA medical opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to the etiology of the Veteran's hypertension from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary. 

The VA medical professional is requested to provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any hypertension is related to the Veteran's presumed exposure to herbicides during his military service in the Republic of Vietnam. 

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.
 
In formulating the requested opinion, the examiner should consider, and discuss to the extent necessary, the actual findings of the National Institute of Medicine on the association between Agent Orange exposure and hypertension, which include, "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE  557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE  694, 697 (2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE  862-63 (2014).  Note that because there is only limited or suggestive evidence, it has not been added to the presumptive condition list; however, a limited or suggestive link does not rule out the possibility of a connection; therefore, an opinion addressing Agent Orange is requested.

2.  After undertaking any further development deemed warranted, readjudicate the Veteran's claim of entitlement to service connection for hypertension.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




